Citation Nr: 0802024	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-43 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The veteran testified at an August 2005 hearing before the 
Board, and the transcript is of record.  

In October 2005, the Board held that a disability rating in 
excess of 40 percent was not warranted for a ventral hernia.  
At that time, the matter of entitlement to TDIU for 
additional evidentiary development.  Additionally, the Board 
referred the matter of entitlement to an increased disability 
for hemorrhoids for adjudication.  In October 2006, the RO 
held that a disability rating in excess of 10 percent was not 
warranted for the veteran's hemorrhoids; the veteran did not 
initiate an appeal


FINDINGS OF FACT

1.  The veteran does not meet the schedular criteria for 
TDIU.

2.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.16 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2004 and November 2005 letters, with 
respect to the claim of entitlement to TDIU. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2004 and November 2005 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2004, prior to the 
adjudication of the matter in May 2004.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2004 and November 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, a statement from private treatment 
provider Robert H. Lee, M.D., and VA examination reports 
dated in March 2004, December 2005, and August 2006.  
Notably, the veteran has indicated in December 2005 and 
September 2007 that he does have any additional evidence to 
submit in response to the December 2005 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

Service connection is in effect for a ventral hernia, rated 
as 40 percent disabling, and hemorrhoids, rated as 10 percent 
disabling.  The combined rating is 50 percent.

With regard to his ventral hernia, a disability rating in 
excess of 40 percent is not warranted.  In October 2005, the 
Board determined that a disability rating in excess of 40 
percent was not warranted for the veteran's ventral hernia; 
that decision is final.  See 38 U.S.C.A. § 7104.  By means of 
rating decision dated in October 2006, the RO held a 
disability rating in excess of 10 percent for hemorrhoids was 
not warranted.  VA treatment records dated since the October 
2005 Board decision and the October 2006 rating decision do 
not establish that increased ratings for the veteran's 
ventral hernia and hemorrhoids are in order.  Accordingly, 
the question remains as to whether his service-connected 
disabilities prevent him from securing and following 
substantially gainful employment.

As noted, the veteran is receiving a 50 percent combined 
rating which is appropriate.  Accordingly, at a combined 
rating of 50 percent, the veteran's service-connected 
disabilities do not render him eligible for TDIU under the 
schedular percentage requirements contemplated by VA 
regulation.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Thus, the issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b) (2005); Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The record must reflect that circumstances, apart 
from nonservice-connected conditions, place him in a 
different position than other veterans having a 50 percent 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disabilities, is capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran has testified that he has been unemployed since 
1983, due to his service-connected hemorrhoids and ventral 
hernia.  It is noted that the veteran has significant 
nonservice-connected disorders in addition to his service-
connected disabilities.  Service connection has been denied 
for degenerative arthritis of the right shoulder, 
degenerative arthritis of the hands, degenerative arthritis 
of the left shoulder, degenerative arthritis of the knees, a 
back disorder, and residuals of head injury, to include a 
nervous disorder.  The veteran has also been diagnosed as 
having and is receiving treatment for hypertension and he has 
undergone a cholecystectomy.

Upon VA examination in March 2004, x-rays demonstrated a 
previous laminectomy from levels L3 through L5; there was 
spinal fusion with bilateral pedical screw fixation from 
levels L3 through S1; degenerative disc disease throughout 
the lumbar spine; a compression deformity at T12; calcific 
atherosclerotic disease; and mild osteopenia.  The examiner 
noted the veteran's long standing back disorder with 
degenerative arthritis and his ventral wall hernia.  The 
examiner concluded that the veteran was not unemployable; the 
veteran could perform sedentary work on a part-time basis.  
The Board notes that the veteran is only service-connected 
for his ventral wall hernia; service connection is not in 
effect for a back disorder and/or degenerative arthritis.  
The currently assigned 40 percent rating for a ventral hernia 
specifically contemplates the veteran's industrial 
limitations.  Because the examiner included nonservice-
connected disorders in his opinion, his opinion is 
insufficient to make a determination on the matter of 
entitlement to TDIU.

In support of his claim, the veteran has submitted a 
statement from a VA treatment provider.  In November 2004, 
D.L., a family nurse practitioner, submitted that the veteran 
has a double ventral hernia and because of these ventral 
hernias he is unable to engage in his usual occupation as a 
heavy equipment operator.

In November 2005, private treatment provider R.L. submitted 
that the veteran has been diagnosed as having hypertensive 
vascular disease, chronic low back pain, osteoarthritis, 
hypothyroidism, and a large ventral hernia.  He has undergone 
surgery for spinal stenosis, a hemorroidectomy, and a 
cholecystectomy.  R.L. noted that the veteran had previously 
been employed as a bulldozer driver and opined that with the 
large hernia and spinal stenosis the veteran was no longer 
able to drive a bulldozer.  

In December 2005, a VA examiner opined that the veteran's 
ventral hernia had prevented gainful employment consistent 
with the veteran's employment and educational background.  
The veteran was afforded an additional VA examination in 
August 2006.  At that time, the examiner noted the presence 
of a ventral hernia and internal hemorrhoids.  The ventral 
hernia was non-reducible and non-operable. The effects of the 
veteran's ventral hernia on his activities of daily living, 
to include chores, shopping, exercise, sports, and 
recreation, was considered moderate.  The examiner indicated 
that there was no effect on traveling, feeding, bathing, 
dressing, toileting, and grooming.  With respect to the 
veteran's hemorrhoids, the effect on the veteran's activities 
of daily living to include exercise, sport, and recreation, 
was considered moderate.  There was mild effect on chores and 
shopping.  His hemorrhoids did not affect his traveling, 
feeding, bathing, dressing, toileting, or grooming.  The 
examiner opined that the veteran's hernia would at least as 
likely as not prevent the veteran from engaging in any type 
of physical labor.  The examiner's rationale was that the 
veteran could not perform any heavy lifting due to his 
ventral hernias; he also noted that the veteran was 81 years 
old.  

As part of the Board's October 2005 remand, the veteran's 
claim was referred to the Director of Compensation and 
Pension Service.  In February 2007, the Director of 
Compensation and Pension Service held that the evidence of 
record did not establish that the veteran was unemployable 
due to his ventral hernia and his hemorrhoidectomy.

In conclusion, a total disability rating based on individual 
unemployability is not warranted on either a schedular or 
extraschedular basis.  As noted, the veteran has failed to 
satisfy the minimum percentage requirements for TDIU under 38 
C.F.R. § 4.16(a), such as to warrant entitlement to TDIU on a 
schedular basis.  Additionally, the Board finds that the 
veteran's service-connected disabilities alone do not 
preclude him from engaging in substantially gainful 
employment, such as to warrant entitlement to TDIU on an 
extraschedular basis.  Accordingly, a total disability rating 
based on individual unemployability is not warranted.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


